*109Order of disposition, Family Court, New York County (Jody Adams, J.), entered on or about November 13, 2001, which, upon a finding of abuse, released the subject child to the care and custody of the mother with supervision by the Administration for Children’s Services for a period of 12 months, unanimously affirmed, without costs.
According the Family Court’s findings, particularly those as to witness credibility, the deference they are due (Matter of Irene O., 38 NY2d 776 [1975]), we see no reason to disturb the court’s finding that respondent was with the child at the time the child sustained his injury and failed to offer a reasonable explanation for said injury, and that the injury could not have reasonably occurred accidentally (Matter of Philip M., 82 NY2d 238 [1993]). Concur—Mazzarelli, J.P., Andrias, Sullivan, Lerner and Gonzalez, JJ.